EXHIBIT 10.1
 
EXECUTION VERSION
FIRST AMENDMENT TO TRANSFER AGREEMENT




This First Amendment to Transfer Agreement (this “Amendment”), dated as of April
5, 2011 is being entered by and among M & F Worldwide Corp., a Delaware
corporation (formerly known as Power Control Technologies Inc., “MFW”), MCG
Intermediate Holdings Inc., a Delaware corporation (“Newco”), Pneumo Abex LLC, a
Delaware limited liability company (“Pneumo Abex”), PCT International Holdings
Inc., a Delaware corporation (“PCT”), and Mafco Worldwide Corporation, a
Delaware corporation (“Flavors Company”).
 
Recitals
 
A.  MFW, Newco, a predecessor in interest to Pneumo Abex named Pneumo Abex
Corporation (“Old Pneumo Abex”) and PCT are parties to a Transfer Agreement
dated as of June 15, 1995 (the “Transfer Agreement”).
 
B.  On October 29, 2004, Old Pneumo Abex and Flavors Company entered into a
Assignment and Assumption Agreement that contains indemnification and
advancement provisions by Flavors Company in favor of Old Pneumo Abex and
certain other persons (collectively, such indemnification and advancement
provisions, the “Flavors Indemnity”), and, on November 1, 2004, Old Pneumo Abex
merged with and into Pneumo Abex.
 
C.  On February 1, 2011, MFW,  Pneumo Abex, PCT, Flavors Company, an affiliate
of Newco, Cooper Industries LLC (“Cooper LLC”) and various affiliates of Cooper
LLC entered into that certain Full and Final Release, Settlement and Indemnity
Agreement (the “Settlement Agreement”), pursuant to which, among other things,
(i) PCT and Cooper will establish a trust under Delaware law intended to qualify
as a qualified settlement fund under Treasury Regulations promulgated pursuant
to Internal Revenue Code § 468B (the “Trust”) that will, among other things,
indemnify Pneumo Abex for asbestos-related personal injury claims (the “Pneumo
Abex Asbestos Claims”) that are subject to indemnification pursuant to the Asset
Purchase Agreement dated as of November 21, 1994 (the “1994 APA”) by and between
Old Pneumo Abex and Wagner Electric Corporation (“Wagner”); (ii) Cooper LLC,
whose predecessor in interest, Cooper Industries, Inc. (“Cooper Inc.”), was a
party to the Mutual Guaranty Agreement dated as of December 30, 1994, will be
relieved of its obligation as successor to Cooper Inc. to guaranty the good and
faithful performance of Wagner’s indemnification obligation; (iii) PCT, the
owner of the entire membership interest in Pneumo Abex, will contribute such
interest to the Trust; (iv) PCT will also contribute $7.5 million to Pneumo Abex
and $5 million to the Trust; and (v) the Flavors Company will contribute $7.5
million to the Pneumo Abex and the Flavors Indemnity will be terminated.
 
D.  To facilitate the transactions contemplated by the Settlement Agreement, and
in recognition of the effects of these transactions on the rights and
obligations of the parties under the Transfer Agreement, the parties to this
Amendment wish to amend the
 
 
 
 

--------------------------------------------------------------------------------

 

Transfer Agreement First Amendment   Page 2

 
Transfer Agreement’s terms and conditions, subject to the terms and conditions
set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the recitals above and the terms and
conditions set forth in this Amendment, the receipt and sufficiency of which the
parties acknowledge, the parties agree, notwithstanding any provision contained
in the Transfer Agreement to the contrary, as follows:
 
1.    Definitions.  Any capitalized term used and not defined in this Amendment
shall have the meaning given to such term in the Transfer Agreement or the
Settlement Agreement, with the meaning in the Transfer Agreement to take
precedence over any inconsistency with the Settlement Agreement.
 
2.    Effectiveness.  This Amendment shall become effective on the Closing Date.
 
3.    Indemnification by Newco.  Effective as of the Closing, Newco shall
indemnify, defend and hold harmless and pay or reimburse MFW, PCT, Pneumo Abex,
the Trust, each Affiliate of any of them, all of the predecessors, directors,
officers, employees and agents of any of the foregoing entities, and all of the
heirs, executors, successors and assigns of any of the foregoing entities and
individuals (collectively, the “Pneumo Indemnitees”) from and against any and
all Non-Aerospace Liabilities and any and all losses of the Pneumo Indemnitees
arising out of or due to any failure or alleged failure of Newco or any person
designated by Newco to pay, perform or otherwise discharge in due course any
Non-Aerospace Liability.
 
4.    Effect on Prior Indemnifications.  Effective as of the Closing, Sections 6
and 7 of the Transfer Agreement are terminated and no longer of any force or
effect.  Notwithstanding the provisions of Section 3 of this Amendment, the
Abex/Aerospace Tax Sharing Agreement shall govern all indemnification matters
between or among Mafco Consolidated Group LLC (successor by conversion and name
change to Abex Inc.), Newco, Aerospace and Pneumo Abex relating to Taxes (as
such term is defined in the Abex/Aerospace Tax Sharing Agreement).
 
5.    No Third Party Beneficiary.  Nothing in this Amendment or in the Transfer
Agreement as amended by this Amendment, express or implied, is intended or shall
be construed to confer upon, or give to, any person, other than (a) the parties
to this Amendment, (b) to the extent of the rights set forth in Section 3 of
this Amendment, the Pneumo Indemnitees, and (c) each of the predecessors,
successors and assigns of the foregoing entities and individuals (persons in
categories (a)-(c) collectively, the “Intended Beneficiaries”), any remedy or
claim under or by reason of this Amendment or the Transfer Agreement as amended
by this Amendment or any term, covenant or condition in either of them.  All of
the terms, covenants, conditions, promises and agreements contained in this
Amendment and the Transfer Agreement as amended by this Amendment shall be for
the sole and exclusive benefit of the Intended Beneficiaries.
 
 
 
 

--------------------------------------------------------------------------------

 

Transfer Agreement First Amendment   Page 3

 
6.    Certain Provisions No Longer Effective.  Effective as of the Closing,
Sections 12, 13 and 14 of the Transfer Agreement are terminated and no longer of
any force or effect.
 
7.    Precedence of Conflicting Provisions.  Effective as of the Closing, Pneumo
Abex shall not be in breach of this Amendment or the Transfer Agreement as
amended by this Amendment if it shall fail to honor any obligation set forth in
this Amendment or in the Transfer Agreement as amended by this Amendment to the
extent that such obligation is in conflict with any provision of the Settlement
Agreement or the other Transaction Documents.
 
8.    Miscellaneous.  This Amendment, together with the Transfer Agreement it
amends, constitutes the entire agreement among the parties with respect to its
subject matter and supersedes any prior or contemporaneous agreement or
understanding with respect to such subject matter.  It may only be amended or
assigned by a writing signed by all parties.  No waiver of any provision of this
Amendment or the Transfer Agreement as amended by this Amendment in any
circumstance shall be effective unless in writing and signed by the party to be
charged, and no such waiver shall act as a waiver of such provision or any other
provision under any other circumstance.  This Amendment and the Transfer
Agreement as amended by this Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted
assigns.  This Amendment shall be construed and enforced according to the laws
of the State of Delaware, without regard to principles of conflicts of law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to Transfer
Agreement by their duly authorized signatories as of the date first above
written.
 
M & F Worldwide Corp.
 
 
By:  /s/ Steven Fasman                             
     Name: Steven Fasman
     Title:   Senior Vice President
 
MCG Intermediate Holdings Inc.
 
 
By:  /s/ Steven Fasman                             
     Name: Steven Fasman
     Title:   Senior Vice President
 
Pneumo Abex LLC
 
 
By:  /s/ Steven Fasman                             
     Name: Steven Fasman
     Title:   President
 
PCT International Holdings Inc.
 
 
By:  /s/ Steven Fasman                             
     Name: Steven Fasman
     Title:   Senior Vice President
 
Mafco Worldwide Corporation
 
 
By:  /s/ Steven Fasman                             
     Name: Steven Fasman
     Title:   Assistant Secretary
 
 



 



--------------------------------------------------------------------------------